--------------------------------------------------------------------------------

Exhibit 10.41


THE GYMBOREE CORPORATION
INVESTOR RIGHTS AGREEMENT

     This Investor Rights Agreement (this “Agreement”) is made and entered into
as of May __, 2000 by and between The Gymboree Corporation, a Delaware
corporation (the “Company”), and _______ (“Investor”).


RECITALS

     WHEREAS, the Company desires to sell to the Investor, and the Investor
desires to purchase from the Company, _______ shares (the “Purchased Shares”) of
Common Stock, par value $0.001 per share, of the Company (the “Common Stock”) on
the terms and conditions set forth in that certain Common Stock Purchase
Agreement, dated of even date herewith by and between the Company and the
Investor (the “Purchase Agreement”) and unless otherwise provided herein, all
capitalized terms shall have the meanings set forth in the Purchase Agreement.

     WHEREAS, the Purchase Agreement provides that the Investor shall be granted
certain registration rights as more fully set forth herein.

     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
promises hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


       1.  REGISTRATION RIGHTS.


       (a)  Definitions. For purposes of this Section 1:


       (i)  Registration. The terms “register,” “registered,” and “registration”
refer to a registration effected by preparing and filing a registration
statement in compliance with the Securities Act of 1933, as amended, (the
“Securities Act”), and the declaration or ordering of effectiveness of such
registration statement


       (ii)  Registrable Securities. The term “Registrable Securities” means the
Purchased Shares and any Common Stock of the Company distributed on or with
respect to the Purchased Shares. Notwithstanding the foregoing, “Registrable
Securities”shall exclude any Registrable Securities sold by a person in a
transaction in which rights under this Section 1 are not assigned in accordance
with this Agreement or any Registrable Securities sold in a public offering,
whether sold pursuant to Rule 144 promulgated under the Securities Act, or in a
registered offering, or otherwise.


       (iii)  Registrable Securities Then Outstanding. The number of shares of
“Registrable Securities then outstanding” shall mean the number of Purchased
Shares and the number of any other securities that are Registrable Securities
and are then issued and outstanding.


1


--------------------------------------------------------------------------------


       (iv)  Holder. For purposes of this Section 1, the term “Holder” means the
Investor or any subsidiary or affiliate of the Investor owning of record
Registrable Securities that have not been sold to the public or pursuant to Rule
144 promulgated under the Securities Act or any permitted assignee of record of
such Registrable Securities to whom rights under this Section 1 have been duly
assigned in accordance with Section 2 of this Agreement.


       (v)  Form S-3. The term “Form S-3” means such form under the Securities
Act as is in effect on the date hereof or any successor registration form under
the Securities Act subsequently adopted by the SEC that permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the SEC.


       (b)  Form S-3 Registration. On or about the date that is six (6) months
after the Closing, as defined in the Purchase Agreement, the Company shall use
reasonable commercial efforts to cause to become effective with the SEC a
registration statement on Form S-3, if available, relating to 100% of the
Holder’s Registrable Securities. The Company shall use commercially reasonable
efforts to file such registration statement in sufficient time as necessary to
cause such registration statement to become effective on or about the date that
is six (6) months after the Closing and shall also use commercially reasonable
efforts to obtain any related qualifications, registrations or other compliances
that may be necessary under any applicable “blue sky” laws. In connection with
such registration, the Company will:


       (i)  Notice. Promptly give written notice to the Holder of the proposed
registration and any related qualification or compliance.


       (ii)  Registration. Effect such registration and all such qualifications
and compliances and as would permit or facilitate the sale and distribution of
100% of the Holder’s Registrable Securities; provided, however, that the Company
shall not be obligated to effect any such registration, qualification or
compliance pursuant to this Section 1(b) in any particular jurisdiction in which
the Company would be required to qualify to do business or to execute a general
consent to service of process in effecting such registration, qualification or
compliance.


       (iii)  Number of Form S-3 Registrations. The Company shall be obligated
to effect only one (1) registration under this Section 1(b).


       (iv)  Expenses. The Company shall pay all expenses incurred in connection
with each registration requested pursuant to this Section 1(b), excluding
underwriters’ or brokers’ discounts and commissions relating to shares sold by
Holder and any fees and disbursements of counsel to Holder, but including
federal and “blue sky” registration, filing and qualification fees, printers’
and accounting fees, and fees and disbursements of counsel for the Company.


2


--------------------------------------------------------------------------------


       (v)  Deferral. Notwithstanding the foregoing, if the Company shall
furnish to Holder a certificate signed by the Chief Executive Officer of the
Company stating that in the good faith judgment of the Board, it would be
materially detrimental to the Company and its stockholders for such registration
statement to be filed, then the Company shall have the right to defer such
filing for a period of not more than ninety (90) days; provided, however, that
the Company may not utilize this right more than once in any twelve (12) month
period, and the period of time that the Company is obligated to maintain the
effectiveness of any registration statement under Clause (vi) [(vii)] below
shall be extended for the length of any such period of deferral.


       (vi)  [Only for the Moldaw Variable Fund: Not Demand Registration. The
Form S-3 registration described in this Section 1(b) shall not be deemed to be a
demand registration as described in Section 1(c) below.]


       (vii)  Maintenance. The Company shall use all reasonable commercial
efforts to maintain the effectiveness of the Form S-3 registration statement
filed under this Section 1(b) until the earlier of: (a) the date on which all of
the Registrable Securities have been sold; and (b) the one-year anniversary of
the Closing, as defined in the Purchase Agreement.


       (c)  [Only for the Moldaw Variable Fund: Demand Registration.


       (i)  Request by Holder. If, at any time following the first anniversary
of the Closing, as defined in the Purchase Agreement, the Company receives a
written request from the Holder that the Company file a registration statement
under the Securities Act on Form S-3 covering the registration of Registrable
Securities (a “Demand Notice”), then the Company shall use commercially
reasonable efforts to effect, as soon as practicable, the registration under the
Securities Act of all Registrable Securities that the Holder requests to be
registered in such Demand Notice within thirty (30) days after receipt of such
Demand Notice.


       (ii)  Maximum Number of Demand Registrations. The Company shall be
obligated to effect only one (1) such registration pursuant to this Section
1(c).


       (iv)  Deferral. Notwithstanding the foregoing, if the Company shall
furnish to the Holder a certificate signed by the Chief Executive Officer of the
Company stating that in the good faith judgment of the Board, it would be
materially detrimental to the Company and its stockholders for such registration
statement to be filed, then the Company shall have the right to defer such
filing for a period of not more than ninety (90) days after receipt of the
Demand Notice; provided, however, that the Company may not utilize this right
more than once in any twelve (12) month period.


3


--------------------------------------------------------------------------------


       (v)  Expenses. All expenses incurred in connection with any registration
pursuant to this Section 1(c), including all federal and “blue sky”
registration, filing and qualification fees, printer’s and accounting fees, and
fees and disbursements of counsel for the Company (but excluding underwriters’
discounts and commissions relating to shares sold by the Holder and any fees and
disbursements of counsel to the Holder), shall be borne by the Company. The
Holder shall bear such Holder’s discounts, commissions or other amounts payable
to underwriters or brokers in connection with such offering by the Holder.
Notwithstanding the foregoing, the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to this Section 1(c) if
the registration request is subsequently withdrawn at the request of the Holder,
unless the Holder agrees that such registration constitutes the use by the
Holder of one (1) demand registration pursuant to this Section 1(c); provided
further, however, that if at the time of such withdrawal, the Holder has learned
of a material adverse change relating to the business or operations of the
Company not known to the Holder at the time of its request for such registration
and have withdrawn its request for registration after learning of such material
adverse change, then the Holder shall not be required to pay any of such
expenses and such registration shall not constitute the use of a demand
registration pursuant to this Section 1(c).


       (vi)  Maintenance. The Company shall use all reasonable commercial
efforts to maintain the effectiveness of the Form S-3 registration statement
filed under this Section 1(c) until the earlier of: (a) the date on which all of
the Registrable Securities have been sold; and (b) the two-year anniversary of
the Closing, as defined in the Purchase Agreement.]


       (d)  Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities under this Agreement the Company
shall, as expeditiously as reasonably possible:


       (i)  Registration Statement. Prepare and file with the SEC a registration
statement with respect to such Registrable Securities and use commercially
reasonable efforts to cause such registration statement to become effective.


       (ii)  Amendments and Supplements. Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.


       (iii)  Prospectuses. Furnish to the Holder such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by them that are included in such registration.


       (iv)  Blue Sky. Use commercially reasonable efforts to register and
qualify the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by Holder, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.


4


--------------------------------------------------------------------------------


       (v)  Underwriting. In the event of any underwritten public offering,
enter into and perform its obligations under an underwriting agreement in usual
and customary form (including customary indemnification of the underwriters by
the Company), with the managing underwriter(s) of such offering. A Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.


       (vi)  Notification. Notify the Holder of Registrable Securities covered
by such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.


       (vii)  [Not for the Moldaw Variable Fund: Nasdaq Listing. List the
Purchased Shares on The Nasdaq National Market, or other exchange on which the
Company’s Common Stock is traded.]


       (e)  Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Sections 1(b) [or (c)]
that the selling Holder shall furnish to the Company such information regarding
itself, the Registrable Securities held by it, and the intended method of
disposition of such securities as shall be required to timely effect the
registration of their Registrable Securities.


       (f)  Indemnification. In the event any Registrable Securities are
included in a registration statement under Sections 1(b) [or (c)]:


       (i)  By the Company. To the extent permitted by law, the Company will
indemnify and hold harmless Holder, the partners, officers, shareholders,
employees, representatives and directors of Holder, any underwriter (as
determined in the Securities Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
the Securities Exchange Act of 1934, as amended, against any losses, claims,
damages, or Liabilities (joint or several) to which they may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”):


       (A)  any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;


       (B)  the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, or


       (C)  any violation or alleged violation by the Company of the Securities
Act, the Exchange Act, any federal or state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any federal
or state securities law in connection with the offering covered by such
registration statement;


5


--------------------------------------------------------------------------------

and the Company will reimburse the Holder, partner, officer, shareholder,
employee, representative, director, underwriter or controlling person for any
legal or other expenses reasonably incurred by them, as incurred, in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the indemnity agreement contained in this
subsection shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation that occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder, partner, officer, shareholder, employee, representative, director,
underwriter or controlling person of such Holder.


       (ii)  By the Selling Holder. To the extent permitted by law, the selling
Holder will indemnify and hold harmless the Company, each of its directors, each
of its officers who have signed the registration statement, each person, if any,
who controls the Company within the meaning of the Securities Act, any
underwriter and any other Holder selling securities under such registration
statement or any of such other Holder’s partners, officers, shareholders,
employees, representatives and directors and any person who controls such Holder
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which the Company
or any such officer or director, controlling person, underwriter or other such
Holder, partner, officer, shareholder, employee, representative, director or
controlling person of such other Holder may become subject under the Securities
Act, the Exchange Act or other federal or state law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereto) arise out of or
are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with such registration; and such Holder will reimburse any legal or other
expenses reasonably incurred by the Company or any such officer or director,
controlling person, underwriter or other Holder, partner, officer, shareholder,
employee, representative, director or controlling person of such other Holder in
connection with investigating or defending any such loss, claim, damage,
liability or action. [Not for the Moldaw Variable Fund: Notwithstanding the
foregoing, no such Holder will be required to contribute any amount in excess of
the net proceeds received for all such Registrable Securities sold by such
Holder pursuant to such registration statement.]


       (iii)  Notice. Promptly after receipt by an indemnified party of notice
of the commencement of any action (including any governmental action), such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this section, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, to the
extent that representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
conflict of interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of liability under
this Section 2(g) except to the extent the indemnifying party is prejudiced as a
result thereof.


6


--------------------------------------------------------------------------------


       (iv)  Defect Eliminated in Final Prospectus. The foregoing indemnity
agreements of the Company and Holder are subject to the condition that, insofar
as they relate to any Violation made in a preliminary prospectus but eliminated
or remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any person if a copy of
the Final Prospectus was timely furnished to the indemnified party and was not
furnished to the person asserting the loss, liability, claim or damage at or
prior to the time such action is required by the Securities Act.


       (v) Contribution. In order to provide for just and equitable contribution
to joint liability under the Securities Act in any case in which either (A) any
Holder exercising rights under this Agreement, or any controlling person of any
such Holder, makes a claim for indemnification pursuant to this section, but it
is judicially determined (by the entry of a final judgment or decree by a court
of competent jurisdiction and the expiration of time to appeal or the denial of
the last right of appeal) that such indemnification may not be enforced in such
case notwithstanding the fact that this section provides for indemnification in
such case, or (B) contribution under the Securities Act may be required on the
part of any such selling Holder or any such controlling person in circumstances
for which indemnification is provided under this section; then, and in each such
case, the Company and such Holder will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that such Holder is responsible for the
portion represented by the percentage that the public offering price of its
Registrable Securities offered by and sold under the registration statement
bears to the public offering price of all securities offered by and sold under
such registration statement, and the Company and other selling Holders are
responsible for the remaining portion; provided, however, that, in any such
case: (X) no such Holder will be required to contribute any amount in excess of
the net proceeds received for [public offering price of] all such Registrable
Securities sold by such Holder pursuant to such registration statement; and (Y)
no person or entity guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any person or entity who was not guilty of such fraudulent misrepresentation.


       (vi)  Survival. The obligations of the Company and Holder under this
Section 2(f) shall survive until the second anniversary of the completion of any
offering of Registrable Securities in a registration statement, regardless of
the expiration of any statutes of limitation or extensions of such statutes.


7


--------------------------------------------------------------------------------


       (g)  Termination of the Company’s Obligations. The Company shall have no
obligations pursuant to this Section 1 with respect to any Registrable
Securities proposed to be sold by Holder in a registration pursuant to
Section 1(b) [or (c)] more than five (5) years after the date of this Agreement
or if, in the opinion of counsel to the Company, all such Registrable Securities
to be sold by any Holder may then be sold under Rule 144 in a single transaction
without exceeding the volume limits thereunder.


       (h)  Suspension Provisions. Notwithstanding the foregoing subsections of
this Section 1, the Company shall not be required to take any action with
respect to the registration or the declaration of effectiveness of the
registration statement following written notice to Holder from the Company (a
“Suspension Notice”) of the existence of any state of facts or the happening of
any event (including pending negotiations relating to, or the consummation of, a
transaction, or the occurrence of any event that the Company believes, in good
faith, requires additional disclosure of material, non-public information by the
Company in the registration statement that the Company believes it has a bona
fide business purpose for preserving confidentiality or that renders the Company
unable to comply with the published rules and regulations of the SEC promulgated
under the Securities Act or the Securities Exchange Act, as in effect at any
relevant time (the “Rules and Regulations”)) that would result in (i) the
registration statement, any amendment or post-effective amendment thereto, or
any document incorporated therein by reference containing an untrue statement of
a material fact or omitting to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (ii) the
prospectus issued under the registration statement, any prospectus supplement,
or any document incorporated therein by reference including an untrue statement
of material fact or omitting to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, provided that the Company (X) shall not issue a Suspension
Notice more than three (3) times in any 12 month period, (Y) shall use its best
efforts to remedy, as promptly as practicable, but in any event within 90 days
of the date on which the Suspension Notice was delivered, the circumstances that
gave rise to the Suspension Notice and deliver to the Holder notification that
the Suspension Notice is no longer in effect and (Z) shall not issue a
Suspension Notice for any period during which the Company’s executive officers
are not similarly restrained from disposing of shares of the Company’s Common
Stock. Upon receipt of a Suspension Notice from the Company, all time limits
applicable to the Holder under this Section 1 shall automatically be extended by
an amount of time equal to the amount of time the Suspension Notice is in
effect, Holder will forthwith discontinue disposition of all such shares
pursuant to the registration statement until receipt from the Company of copies
of prospectus supplements or amendments prepared by or on behalf of the Company
(which the Company shall prepare promptly), together with a notification that
the Suspension Notice is no longer in effect, and if so directed by the Company,
Holder will deliver to the Company all copies in their possession of the
prospectus covering such shares current at the time of receipt of any Suspension
Notice.


       2. ASSIGNMENT.  The rights of the Investor under Section 1 are
transferable to any purchaser or transferee of the Purchased Shares; provided,
however, that any such assignee shall receive such assigned rights subject to
all the terms and conditions of this Agreement.


8


--------------------------------------------------------------------------------


       3. EXCHANGE ACT REPORTS.  The Company agrees to:


       (a) Use commerically reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Securities Exchange Act of 1934 (the “Exchange Act”).


       (b) Furnish to Holder forthwith upon request a written statement by the
Company that it has complied with the reporting requirements of the Securities
Act and the Exchange Act, or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3. (c) Make and keep public information
available as those terms are understood and defined in Rule 144 under the
Securities Act.


       (d) So long as Investor owns the Purchased Shares, furnish to Investor
upon request a written statement by the Company as to its compliance with the
reporting requirements of Rule 144, and of the Securities Act and the Exchange
Act and such other reports and documents so filed with the SEC as Investor may
reasonably request in availing itself of any rule or regulation of the SEC
allowing Investor to sell any such securities without registration.


       4.  MISCELLANEOUS.


       (a) Successors and Assigns. The terms and conditions of this Agreement
will inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.


       (b) Governing Law. This Agreement will be governed by and construed under
the internal laws of the State of California, without reference to principles of
conflict of laws or choice of laws.


       (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


       (d) Headings. The headings and captions used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement. All references in this Agreement to sections, paragraphs,
exhibits and schedules will, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits and schedules attached hereto, all of which
exhibits and schedules are incorporated herein by this reference.


       (e)  Notices. Any notice required or permitted under this Agreement shall
be given in writing, shall be effective when received, and shall in any event be
deemed received and effectively given upon personal delivery to the party to be
notified or three (3) business days after deposit with the United States Post
Office, by registered or certified mail, postage prepaid, or one (1) business
day after deposit with a nationally recognized courier service such as Federal
Express for next business day delivery under circumstances in which such service
guarantees next business day delivery, or one (1) business day after facsimile
with copy delivered by registered or certified mail, in any case, postage
prepaid and addressed to the party to be notified at the address indicated for
such party on the signature page hereof or at such other address as the Investor
or the Company may designate by giving at least ten (10) days advance written
notice pursuant to this Section 5(e).


9


--------------------------------------------------------------------------------


       (f)  Amendments and Waivers. This Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the [holder(s) of Purchased Shares
representing at least a majority of the total aggregate number of Purchased
Shares then outstanding (excluding any of such shares that have been sold in a
transaction in which rights under Section 1 are not assigned in accordance with
this Agreement or sold to the public pursuant to SEC Rule 144 or otherwise)]
[Investor]. Any amendment or waiver effected in accordance with this Section
4(f) will be binding upon the Investor, the Company and their respective
successors and assigns.


       (g)  Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.


       (h)  Entire Agreement. This Agreement, together with the Purchase
Agreement and all exhibits and schedules hereto and thereto constitutes the
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties with
respect to the subject matter hereof.


       (i)  Further Assurances. From and after the date of this Agreement upon
the request of the Company or the Investor, the Company and the Investor will
execute and deliver such instruments, documents or other writings, and take such
other actions, as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement.


       (j)  Meaning of Include and Including. Whenever in this Agreement the
word “include” or “including” is used, it shall be deemed to mean “include,
without limitation” or “including, without limitation,” as the case may be, and
the language following “include”or “including”shall not be deemed to set forth
an exhaustive list.


       (k)  Fees, Costs and Expenses. All fees, costs and expenses (including
attorneys’fees and expenses) incurred by either party hereto in connection with
the preparation, negotiation and execution of this Agreement and the Purchase
Agreement and the consummation of the transactions contemplated hereby and
thereby (including the costs associated with any filings with, or compliance
with any of the requirements of, any governmental authorities), shall be the
sole and exclusive responsibility of such party.


       (l)  Stock Splits, Dividends and other Similar Events. The provisions of
this Agreement (including the number of shares of Common Stock and other
securities described herein) shall be appropriately adjusted to reflect any
stock split, stock dividend, reorganization or other similar event that may
occur with respect to the Company after the date hereof.


10


--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.


THE GYMBOREE CORPORATION


By:  
       ——————————————
Name:   Lawrence H. Meyer
Title:    Chief Financial Officer


Address:  700 Airport Boulevard
                   Burlingame, California 94010
Telephone No.: (650) 696-7500
Facsimile No.:  (650) 579-1733


with copies to:

         Wilson Sonsini Goodrich & Rosati
         Attention: Jeffrey D. Saper
         650 Page Mill Road
         Palo Alto, California 94304-1050
         Telephone No.: (650) 320-4626
         Facsimile No.: (650) 493-6811


[NAME OF INVESTOR]

By:  
     ———————————————
Name
          ——————————————
Title
         ——————————————


{Signature page to Investor Rights Agreement}
